Citation Nr: 0827772	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-15 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether there was clear and unmistakable error in a May 
24, 2000, rating decision wherein the Regional Office denied 
entitlement to service connection for the veteran's cause of 
death and entitlement to accrued benefits.  

2.  Whether the appellant's income, effective June 1, 2000, 
is excessive for entitlement to death pension benefits.


(The issue of whether there is clear and unmistakable error 
(CUE) in a July 30, 1999, Board decision is the subject of a 
separate decision under a different docket number.)




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1948.  The veteran died in May 2000.  The appellant 
is the veteran's surviving spouse.

The Board notes that the appellant submitted a claim for 
entitlement to benefits under 38 U.S.C.A. § 1151 for the 
veteran's cause of death in October 2003.  Her claim was 
denied in August 2004.  The appellant submitted her notice of 
disagreement in March 2005.

The appellant was issued a statement of the case in regard to 
her claim for benefits under 38 U.S.C.A. § 1151 in May 2007.  
There is no indication in the claims folder that she 
perfected an appeal of the decision.  Accordingly, the issue 
is not before the Board on appellate review.

The issue of whether the appellant's income, effective June 
1, 2000, is excessive for entitlement to death pension 
benefits, is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was denied service connection for residuals 
of frozen feet in December 1990.  He did not appeal that 
decision.

2.  The veteran submitted a request to reopen a claim for 
entitlement to service connection for residuals of frozen 
feet on July 16, 1997.

3.  The veteran was granted service connection for residuals 
of frozen feet by way of a rating decision dated June 30, 
1998.  He was awarded a 30 percent disability evaluation.  
His effective date was established as July 16, 1997.

4.  The veteran submitted a notice of disagreement with the 
effective date for service connection in August 1998.  He 
perfected his appeal that same month.

5.  The veteran's appeal was certified to the Board on 
December 16, 1998.

6.  A Report of Contact, dated December 18, 1998, recorded 
that the veteran wanted to stop his appeal for an earlier 
effective date and start an appeal for a higher percentage.

7.  No action was taken by the RO on the veteran's 
disagreement with his disability evaluation.  The issue 
remained pending.

8.  The veteran died in May 2000.  The certificate of death 
listed the primary cause of death as cardiac arrest due to or 
as a consequence of anuric renal failure due to or as a 
consequence of sepsis.  The certificate listed periampullary 
cancer, and prostate cancer as other significant conditions 
that contributed to the veteran's death but did not result in 
the underlying cause.  

9.  At the time of his death the veteran was service 
connected for residuals of frozen feet with a 30 percent 
disability evaluation.  

10.  The appellant was denied entitlement to Dependency and 
Indemnification Compensation (DIC) and accrued benefits by 
way of a rating decision dated May 24, 2000.  She did not 
appeal that decision and it became final.

11.  There was clear and unmistakable error in the rating 
decision of May 24, 2000, only in regard to the veteran 
having an outstanding claim for a higher disability 
evaluation for residuals of frozen feet pending at the time 
of his death.  

12.  The decision to deny the claim for DIC benefits was 
supported by the evidence then of record, and was consistent 
with the applicable law and regulations extant at that time.


CONCLUSIONS OF LAW

1.  The May 24, 2000, RO decision was clearly and 
unmistakably erroneous with respect to the determination that 
there was no pending claim for a higher disability evaluation 
for the veteran's service-connected residuals of frozen feet 
at the time of his death.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2007).

2.  There was no clear and unmistakable error in the May 24, 
2000, rating decision's denial of entitlement to DIC 
benefits.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from November 1943 to 
October 1948.  He submitted evidence of his marriage to the 
appellant in 1949.  The evidence was submitted in order to 
obtain a higher subsistence allowance for education benefits.  

The veteran originally sought entitlement to service 
connection for residuals of frozen feet in January 1956.  His 
claim was denied for failing to report for an examination in 
August 1956.

The veteran sought to reopen his claim in April 1990.  He 
submitted medical evidence in support of his claim; however, 
the claim was denied in December 1990 with notice provided 
that same month.  He did not appeal the denial.

The veteran submitted a request to reopen his claim for 
service connection for residuals of frozen feet that was 
received at the RO on July 16, 1997.  He submitted a claim 
for entitlement to nonservice-connected disability pension 
benefits in September 1997.  The claim for pension benefits 
was denied that same month.

The veteran's claim for service connection was granted by way 
of a rating decision dated June 30, 1998.  The veteran was 
granted service connection for residuals of frozen feet and 
assigned a 30 percent evaluation.  The effective date for 
service connection and the 30 percent evaluation was 
established as of the date of the claim to reopen - July 16, 
1997.

The veteran submitted a notice of disagreement (NOD) with the 
effective date for service connection in August 1998.  He 
contended that he had submitted a claim in 1949 and wanted 
compensation from that date.  He perfected his appeal in 
August 1998.  He made specific arguments as to why his 
effective date should be from 1949.

The veteran's case was certified on appeal to the Board on 
December 16, 1998.  The veteran was provided notice of the 
certification at that time.  See 38 C.F.R. §§ 19.35, 19.36 
(1998).  The veteran submitted a motion to advance his case 
on the docket to the Board.  He also submitted additional 
evidence to the Board to support his claim for an earlier 
effective date.  In addition, several inquiries about the 
veteran's appeal were received at the Board from 
congressional sources.  The correspondence related to the 
veteran's desire for an earlier effective date.  

Associated with the claims folder, presumably in a temporary 
folder that was kept at the RO while the claims folder was 
before the Board, is a Report of Contact form that recorded a 
conversation with the veteran on December 18, 1998.  There is 
a date stamp on the reverse side of the form indicating it 
was received at the RO on December 23, 1998.  The date of the 
conversation reported was two days after the veteran's 
effective date issue was certified on appeal.  The report 
noted that the veteran said he never received a copy of 
rating decision [sic].  The report further noted that the 
veteran wanted to stop the appeal for an earlier effective 
[date] and start an appeal for a higher percentage.

There is no indication in the claims folder that any action 
was taken by the RO as a result of this conversation.  There 
clearly was no statement of the case issued in regard to the 
disability evaluation assigned for the veteran's residuals of 
frozen feet.  

The Board denied the veteran's claim for an earlier effective 
date in July 1999.  

The veteran submitted a statement to the Board in August 
1999.  He stated his belief regarding his claim for an 
earlier effective date.  He also made a statement that he was 
given a 100 percent evaluation for his feet but that the 
"transcript" was lost and he was later given a 30 percent 
evaluation.  As the veteran's earlier effective date claim 
had been decided by the Board, and the claims folder returned 
to the RO, the statement was also returned to the RO.

The RO inferred a disagreement with the veteran's disability 
evaluation from the statement.  The RO wrote to the veteran 
in November 1999 and informed him he had been awarded a 30 
percent disability evaluation on June 30, 1998, and notified 
of the action on July 14, 1998.  The veteran was further 
informed that he had one year to appeal the decision and that 
time had expired.  The veteran was advised that he needed to 
submit evidence showing his disability had increased in 
severity to reopen his claim.

The veteran responded to the RO's letter in December 1999.  
He noted that he had appealed the prior decision in September 
1998.  He acknowledged the Board decision on his claim.  He 
said that he had "reappealed" [sic] since the decision and 
submitted additional evidence.  

The veteran submitted a motion for reconsideration of the 
July 1999 Board decision to the Board in September 1999.  His 
motion was denied in January 2000.  The veteran submitted a 
copy of his motion and the Board's decision, along with a 
number of attachments, to the RO in January 2000.  The 
attachments included a copy of the notice of the December 
1990 denial of his claim for service connection.  

The veteran also included a copy of a letter that he said he 
submitted in response to the December 1990 notice.  The 
response is dated January 10, 1991; however, it is printed on 
a page provided for comments as part of a VA Form 21-526.  
Further, the page used by the veteran was from a form 
published in October 1993.  He did not submit a standalone 
copy of the letter, only the VA form.  

The RO construed the veteran's submission as an attempt to 
reopen a claim for an earlier effective date.  The RO denied 
the claim in February 2000.  Notice of the denial was 
provided in March 2000.  The veteran did not appeal.

The appellant submitted a claim for burial benefits that was 
received on May 18, 2000.  She submitted a claim on VA Form 
21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (Including Death Compensation If 
Applicable), that was received on May 19, 2000.  The 
appellant reported that the veteran died in May 2000 and 
provided a copy of his certificate of death.

The certificate of death listed the primary cause of death as 
cardiac arrest due to or as a consequence of anuric renal 
failure due to or as a consequence of sepsis.  The 
certificate listed periampullary cancer, and prostate cancer 
as other significant conditions that contributed to the 
veteran's death but did not result in the underlying cause.  

The RO denied the appellant's claim for DIC, and eligibility 
to Dependents' Educational Assistance by way of a rating 
decision dated May 24, 2000.  The RO determined that the 
evidence of record did not establish any relationship between 
the conditions listed on the veteran's certificate of death 
and his military service or that his service connected 
disability caused, or contributed, to his cause of death.  
The RO also determined that the veteran did not have a 
pending claim at the time of his death, as such there was no 
basis for consideration of a claim for accrued benefits.  The 
veteran's only service connected disability was residuals of 
frozen feet.  

The appellant was granted entitlement to death pension 
benefits.  

Notice of the rating action was provided on May 31, 2000.  
The appellant did not perfect an appeal of the decision and 
it became final.  See 38 C.F.R. §§ 20.302, 20.1103 (1999).  

The appellant, through her attorney representative at the 
time, submitted a claim in September 2002.  She initially 
asserted that the RO had failed to adjudicate a claim for DIC 
and accrued benefits in May 2000.  She alleged that the 
veteran had two claims pending at the time of his death.  The 
first, entitlement to pension and the second, entitlement to 
a higher evaluation, to include a total disability evaluation 
based on individual unemployability (TDIU).  The appellant 
further contended that the veteran had submitted a NOD with 
the December 1990 denial of service connection in January 
1991.  Accordingly, that claim remained pending at the time 
of his death.
The Board notes that the appellant also raised a separate 
claim of CUE in the Board decision of July 1999.  That claim 
is the subject of a separate decision by the Board.

The RO wrote to the appellant in December 2003.  The letter 
reviewed the basis for the rating decision of May 24, 2000.  
It was noted that a claim for DIC was adjudicated and denied.  
Further, the veteran had no claim pending at his death so 
there was no basis to consider accrued benefits.  The RO 
informed the appellant that the veteran's statement, dated 
January 10, 1991, was not considered to be a NOD and was not 
received prior to December 8, 1991.  The RO also noted that 
the veteran was granted service connection for his residuals 
of frozen feet in June 1998, with an effective date of July 
16, 1997.  The veteran appealed the effective date and his 
claim was denied by the Board in July 1999.  The veteran 
sought to reopen his claim for an earlier effective date in 
September 1999.  The claim was denied in February 2000.  The 
RO advised the appellant that her allegation of CUE in the 
Board decision of July 1999 would have to be addressed by the 
Board.  In addition, the Board notes that the veteran's claim 
for pension was denied on the basis of excessive income in 
September 1997.  

The appellant submitted a statement in December 2003.  She 
specifically alleged CUE in the rating decision of May 24, 
2000, for failure to adjudicate a claim for accrued benefits.  
The appellant argued that the veteran did have pending 
claims, specifically, a claim for pension and a higher 
evaluation, including a claim for TDIU benefits.  It was 
further contended that the veteran had been unable to work 
since 1987 and that a proper grant of benefits would have 
found the veteran to be totally disabled such that DIC 
benefits under 38 U.S.C.A. § 1318 would be justified.  
Finally, the appellant again alleged that the rating decision 
of December 1990 was not final because the veteran had 
submitted his NOD in January 1991.  

The appellant's claim was denied in April 2004.  The RO held 
that there was no CUE in the May 24, 2000, rating decision, 
either in the denial of service connection for the veteran's 
cause of death or the finding that there was no pending claim 
for the purpose of accrued benefits.  

The appellant submitted her notice of disagreement in May 
2004.  She repeated her assertions regarding the failure to 
adjudicate a claim for DIC and to recognize the veteran's 
pending claims.  The appellant perfected her appeal in March 
2005.  

The Board notes that the appellant's attorney withdrew her 
representation in November 2005.  The appellant was 
encouraged to find new representation but elected to remain 
unrepresented.  No further action was taken in the case until 
the claim was certified on appeal to the Board in December 
2007.


II.  Analysis

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2007).  To establish a valid CUE claim, a 
claimant must show that either the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992).  However, the claimant must assert more than 
a disagreement as to how the facts were weighed or evaluated.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 
6 Vet. App. 40 (1993).  (emphasis added).  If the error 
alleged is not the type of error that, if true, would be CUE 
on its face, if the claimant is only asserting disagreement 
with how the RO evaluated the facts before it, or if the 
claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).  Further, VA's failure in the duty 
to assist cannot constitute CUE.  See Cook v. Principi, 318 
F.3d 1334, 1346 (Fed. Cir. 2003).  

Finally, if a claimant fails to adequately plead a CUE claim, 
whether it be a Board or RO decision, the proper remedy is to 
dismiss the challenge without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104, 114 (2003).

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312(a) (1999).  A service- 
connected disability will be considered the principal cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (1999).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death.  38 
C.F.R. § 3.312(c) (1999).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West. 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In addition, 
certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

If the veteran's death is not determined to be service 
connected a surviving spouse may still be entitled to DIC 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 1991), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2000).  
Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death.  See 38 
U.S.C.A. § 1318(a), (b); see also 38 C.F.R. § 3.22.

According to the appellant's September 2002 submission, the 
veteran had pending claims for pension, higher disability 
evaluation, and a TDIU evaluation at the time of his death.  
The appellant also alleges that the RO failed to adjudicate a 
claim for DIC in May 2000.  The assertions, with the 
exception of a pending claim, are incorrect.  As noted, the 
veteran's claim for nonservice-connected disability pension 
benefits was denied in September 1997.  He did not appeal 
that decision.

The claim for DIC benefits was clearly adjudicated.  The RO 
determined that there was no evidence of record to link the 
veteran's death to his service connected disability.  The RO 
further determined that service connection for the cause of 
death was not warranted as none of the causes of death could 
be related to his military service.  The appellant has not 
challenged either determination by means of a specific 
argument.  The only contention was that the RO failed to 
adjudicate a claim for DIC benefits.  However, as 
demonstrated, that is incorrect.  There was no competent 
evidence of record to connect the veteran's death to his 
service-connected disability, or to his military service.  
Accordingly, there is no basis to conclude that the RO 
committed CUE in denying a claim for DIC benefits for the 
veteran's cause of death.

The question of a higher disability evaluation was pending at 
the time of the veteran's death, although not for the reasons 
alleged by the appellant.  The appellant has asserted that 
the veteran's claim from April 1990, denied in December 1990, 
remained pending because the veteran submitted a notice of 
disagreement in January 1991 that remains outstanding.  This 
assertion is also incorrect.  

The veteran's claim of April 1990 was denied by way of the 
rating decision of December 1990.  Notice was provided that 
same month.  The veteran did not submit a notice of 
disagreement at any time within the one-year period following 
notice.  The veteran submitted a letter with his motion for 
reconsideration that was received at the Board in September 
1999.  The veteran said that he wrote the letter in response 
to the notice of the denial of his claim in December 1990.  
The letter was printed on a "page 2" of a VA Form 21-526 
and not on a separate sheet of paper.  Moreover, the veteran 
included the cover sheet to the VA Form 21-526 that clearly 
shows that the form was printed in October 1993.  

Even more probative is the fact that the veteran did not 
submit this January 1991 letter at any time prior to 
September 1999.  He did not raise it at any time during his 
appeal for his earlier effective date.  He only asserted that 
his claim should be effective from 1949.  He submitted a 
number of documents with his earlier effective date appeal 
but did not submit a copy of the letter.  

The RO considered the veteran's January 1991 letter when it 
re-adjudicated the issue of entitlement to an earlier 
effective date in February 2000.  The RO determined that the 
letter was not a timely notice of disagreement with the 
rating decision of December 1990.  The veteran did not appeal 
the rating decision.  Nor has the appellant challenged that 
rating decision on the basis of CUE.  

The veteran did have a pending claim for a higher evaluation 
at the time of his death but it was based on the NOD received 
at the RO in December 1998.  The Report of Contact reduced to 
writing the veteran's disagreement with the disability 
evaluation assigned for his service-connected disability.  
See 38 C.F.R. § 20.201 (1999).  A statement of the case 
should have been issued but was not.  Thus, the claim was 
pending at the time of the veteran's death in May 2000.

There was no claim for a TDIU evaluation pending at the time 
of the veteran's death.  The appellant contends that the 
veteran had not been able to work since 1987 as a result of 
his service-connected residuals of frozen feet.  However, the 
appellant has not pointed to any evidence to support that 
contention.  The medical evidence associated with the claims 
folder shows the veteran had multiple medical conditions to 
include a cervical spine disorder, atherosclerotic heart 
disease, diabetes mellitus, and hypertension.  The evidence 
does not make any reference to the veteran's residuals of his 
frozen feet affecting his employability.  Moreover, the 
veteran did not allege such at the time of VA examinations in 
May 2005.

The veteran sought nonservice-connected disability pension 
benefits in September 1997.  He did not seek entitlement to a 
TDIU evaluation at that time or any time prior to his death 
in May 2000.

The veteran submitted a statement of his own in August 1999 
wherein he said a VA physician told him he should be 100 
percent at the time of his VA examination but that the 
transcript was lost and later rewritten and he received a 30 
percent evaluation.  He also submitted a statement from his 
son-in-law, dated in September 1999.  The son-in-law said he 
accompanied the veteran to his VA examination in May 1998.  
He said the VA physician said that the veteran should be 
"100%."  

The Board notes that the veteran was afforded VA general 
medical and cold injury examinations by the same physician in 
May 1998.  The reports from the examination do not include 
any statements from the physician as to the extent of the 
veteran's disability status.  Moreover, a VA examiner is not 
competent to assign a disability evaluation to a claimant.  
The physician may opine as to how a disability, or 
disabilities, may affect a claimant's employability or 
activities of life but that was not done in either 
examination report.  

In summary, there was no pending claim for a TDIU evaluation.  
Such a claim was not reasonably raised by the record.  The 
appellant has made only vague arguments that the veteran was 
not able to work since 1987 as a result of his service-
connected disability.  She has not cited to credible evidence 
that supports a finding that a claim of TDIU was submitted at 
any time or could be inferred.  In short, the evidence of 
record is not such as to show that it is undebatable that a 
claim for a TDIU evaluation was raised prior to the veteran's 
death in May 2000.  

Finally, the appellant has argued that the veteran should 
have been awarded a TDIU evaluation from 1987.  If this had 
been done, the appellant would be entitled to DIC benefits 
under 38 U.S.C.A. § 1318 because the veteran would have been 
in receipt of a total disability evaluation for the requisite 
period of time.  Again, there is no credible evidence of 
record to support the contention.  Further, the RO's failure 
to grant DIC under 38 U.S.C.A. § 1318 was not in error.  
There simply was no claim between December 1990 and July 16, 
1997.  Assuming arguendo that a grant of TDIU could be made 
in this case, the effective date could not be prior to the 
date the veteran was first granted service connection for his 
only disability - July 16, 1997.  The issue of the effective 
date for the grant of service connection is final by way of 
the Board decision of July 30, 1999.  Moreover, as noted in 
the Introduction, a separate CUE challenge to that decision 
has been adjudicated concurrent with this decision.  The 
result was a finding that there was no CUE in the July 1999 
Board decision.  Accordingly, the total disability evaluation 
would not be in effect for the requisite period to establish 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.

In summary, there was CUE in the rating of decision of May 
24, 2000, only as to the issue of whether there was a pending 
claim at that time of the veteran's death.  The Board finds 
that the veteran did submit a NOD with his disability 
evaluation in December 1998 and no action was taken on his 
NOD.  The claim for a higher evaluation for residuals of 
frozen feet was pending at the time of his death.  Thus a 
claim for accrued benefits should have been adjudicated in 
May 2000.  

The rating decision was supported by the evidence then of 
record, and was consistent with the applicable law and 
regulations extant at that time as to the denial of DIC 
benefits.  There was no CUE in regard to that issue.

In deciding the appellant's CUE claim, the Board has 
considered the Veteran's Claims Assistance Act of 2000 (VCAA) 
for possible application.  Claims for CUE must be decided 
based on the evidence of record as they are based on a 
request for a revision of a previous decision.  As such, the 
Court has held that the duties to assist and notify under the 
VCAA are not applicable to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001); Parker v. Principi, 
15 Vet. App. 407, 412 (2002).





ORDER

There was CUE in the rating decision of May 24, 2000, in 
failing recognize a pending claim by the veteran for a higher 
disability evaluation at the time of his death, to that 
extent the appeal is granted.

There was no CUE in the rating decision of May 24, 2000, in 
the denial of entitlement to DIC benefits.


REMAND

The appellant was granted death pension benefits by way of 
the rating decision of May 24, 2000.  The continued receipt 
of the benefits was predicated on the appellant's income 
level.  

The RO terminated the appellant's benefits due to excessive 
income in March 2001, effective from June 1, 2000.  She 
submitted a notice of disagreement with the termination in 
May 2001.  She also included a VA Form 9 with her submission.  
Although the Form 9 could not be construed as an appeal, the 
appellant did check the block on the form that she wanted a 
Travel Board hearing.  

The appellant was issued a statement of the case in May 2001.  
She also received notice of the receipt of her request for a 
hearing that same month.  The RO informed her that her 
request for a hearing was added to the waiting list and that 
it could take up to two years before her hearing could be 
scheduled.  

The appellant's representative submitted a VA Form 646, 
Statement of Accredited Representative in Appealed Case, that 
was dated June 27, 2001.  The representative noted the issue 
on appeal.  The representative further stated that the 
appellant's contentions on the issue would be further 
advanced at her Travel Board hearing.  

Associated with the claims folder is an e-mail message from 
the individual that signed the above VA Form 646, to another 
individual soliciting assistance in having the appellant 
complete a VA Form 9 in regard to the death pension benefits 
issue.  The e-mail is dated June 28, 2001.  There is nothing 
further in the claims folder regarding the e-mail and no VA 
Form 9 was provided.  

An overpayment was created for the appellant as a result of 
her excessive income.  She was granted a waiver of the 
overpayment in November 2001.

The appellant, through her congressional representative, 
submitted a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (Including Death Compensation If 
Applicable), in March 2002.  The form was missing information 
in a number of blocks.

The RO wrote to the appellant in March 2002.  She was asked 
to complete the necessary blocks that were circled in red on 
the form and return it to the RO.  

The appellant completed the form and submitted it to the RO, 
via her congressional representative in April 2002.  She 
indicated that she was not claiming the veteran's death was 
due to service in block 10 of the VA Form 21-534.

The RO construed the submission as a new claim for death 
pension benefits and denied the claim in October 2002.  The 
reason for the denial was excessive income.  There was no 
reference to a prior appeal of the termination of death 
pension benefits in March 2001.  

Associated with the claims folder is an e-mail message from 
the RO to a staff member for the appellant's congressional 
representative dated November 6, 2003.  The e-mail reported 
that there was no claim for "pension" pending.  The e-mail 
noted the action taken on the claim that was submitted in 
March 2002 and that no appeal of the decision was made.  The 
e-mail also stated that the appellant had not perfected an 
appeal of the termination of her death benefits in March 
2001.  It was noted that a statement of the case had been 
issued but no VA Form 9 was received within the one year 
period of the March 2001 termination.  Accordingly, the 
appeal was not perfected.

The RO failed to address the significance of the VA Form 646 
submitted by the appellant's representative in June 2001, a 
date well within the one year appeal period.  The RO also 
failed to address the appellant's outstanding request for a 
Travel Board hearing in association with her 
disagreement/appeal over the previous termination of her 
death benefits.  

The appellant's then representative attorney submitted a 
request to reinstate the appellant's death pension benefits 
in July 2005.  The appellant was asked to submit information 
about her income and expenses and she provided the same.  Her 
claim was denied in December 2005.  Her income still exceeded 
the maximum allowable limit.  

The Board finds that the appellant perfected an appeal of 
whether her income, effective June 1, 2000, is excessive for 
entitlement to death pension benefits.  See 38 C.F.R. 
§ 20.201(d) (2007).  The appellant submitted a timely notice 
of disagreement and was issued a statement of the case.  She 
did not submit a VA Form 9 as a substantive appeal; however, 
her representative submitted a VA Form 646 in June 2001 that 
noted the issue on appeal in the case and the intent to 
further advance contentions at the hearing to be scheduled.  
The submission was adequate to constitute a substantive 
appeal and it was timely.  See 38 C.F.R. §§ 20.200, 20.202, 
20.301, and 20.302 (b) (2007).  There is no statutory or 
regulatory requirement that a substantive appeal be submitted 
on a VA Form 9.  See 38 C.F.R. § 20.202.

As the RO determined that the appeal was not perfected, a 
supplemental statement of the case (SSOC) has not been issued 
to the appellant.  However, 38 C.F.R. § 19.31(b) provides 
that the agency of original jurisdiction (AOJ) will furnish 
the appellant a SSOC if additional pertinent evidence is 
received after the most recent statement of the case (SOC) or 
SSOC and before the case is certified to the Board and the 
appellate record is transferred to the Board.  As the 
appellant has submitted pertinent evidence since the SOC, the 
AOJ must provide the appellant with an SSOC.

Furthermore, as the appellant's intention regarding a hearing 
before the Board is not clear, the AOJ should seek 
clarification from the appellant on remand.  

Accordingly, the issue regarding whether the appellant's 
income, effective June 1, 2000, is excessive for entitlement 
to death pension benefits, must be remanded.

1.  The appellant should be contacted and 
asked to clarify if she still desires a 
Board hearing.  If the appellant requests 
a Board hearing, the appropriate measures 
should be taken to ensure she is 
scheduled for the requested hearing.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant must be furnished with a 
supplemental statement of the case, which 
addresses the pertinent evidence 
submitted by the appellant following the 
issuance of the SOC and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


